DETAILED ACTION
Claims 21, 22, 24, 25, and 27-40 are pending in the application. Claims 1-20, 23 and 26 have been cancelled. 


Response to Arguments
2.  	Applicant’s arguments, see page 7, filed 02/24/2021, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 


Allowable Subject Matter
3.  	Claims 21, 22, 24, 25, and 27-40 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
  	“A pixel sensing circuit, comprising: 
  	a photoelectric conversion circuit, configured to generate electric charges in response to incident light; 
  	a transmission circuit, configured to output the electric charges generated by the photoelectric conversion circuit, wherein an input terminal of the transmission circuit is directly connected to an output node of the photoelectric conversion circuit; 
  	a source follower circuit, configured to compensate an output current of the transmission circuit; 
  	a first reset circuit, wherein the first reset circuit is configured to reset a voltage at the output node; and 
  	a second storage capacitor, wherein a first end of the second storage capacitor is coupled to the output node, and a second end of the second storage capacitor is coupled to ground or a common voltage, 
  	wherein the source follower circuit comprises a first source follower transistor, a second source follower transistor and a first storage capacitor, the first source follower transistor and the second source follower transistor have threshold voltages equal to each other, a gate electrode of the first source follower transistor, an output terminal of the first source follower transistor, a gate electrode of the second source follower transistor, and a first end of the first storage capacitor are all directly connected to a first node, and a second end of the first storage capacitor and an input terminal of the second source follower transistor are directly connected to a supply voltage line.”

  	The closest prior art of record relied upon is Tsutsumi et al (US 6,713,748 B1) which discloses an image detection device comprising a pixel layout including a source following circuit, transmission circuit, and a photoelectric conversion circuit. Kimura (US 2004/0178849 A1) further discloses an analog circuit comprising a source follower circuit wherein a first and second transistor become equal based on a operation. However, the prior art, taken alone or in combination, fails to teach a second storage capacitor, wherein a first end of the second storage capacitor is coupled to the output node, and a second end of the second storage capacitor is coupled to ground or a common voltage, wherein the source follower circuit comprises a first source follower transistor, a second source follower transistor and a first storage capacitor, the first source follower transistor and the second source follower transistor have threshold voltages equal to each other, a gate electrode of the first source follower transistor, an output terminal of the first source follower transistor, a gate electrode of the second source follower transistor, and a first end of the first storage capacitor are all directly connected to a first node, and a second end of the first storage capacitor and an input terminal of the second source follower transistor are directly connected to a supply voltage line.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697